Case: 10-30644     Document: 00511550930         Page: 1     Date Filed: 07/26/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 26, 2011
                                     No. 10-30644
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MONIQUE ROBERTS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:08-CR-368-3


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Following jury trial, Monique Roberts was convicted of maintaining a
drug-involved premises, in violation of 21 U.S.C. § 856. The district court
sentenced Roberts at the bottom of the advisory guidelines range to 57 months
in prison, with credit for time served, and three years of supervised release.
        Roberts argues that the district court’s factual finding that she
participated in the underlying drug offense was clearly erroneous and thus the
district court procedurally erred by not applying a four-level reduction pursuant

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-30644     Document: 00511550930       Page: 2    Date Filed: 07/26/2011

                                    No. 10-30644

to U.S.S.G. § 2D1.8(a)(2). She asserts that the district court gave too much
weight to testimony that she knew of the drug transactions at her home and was
present for some transactions but failed to give equal weight to testimony that
she never participated in any drug deals and to the lack of testimony that she
had any proprietary interest in the drugs or their proceeds.
      We review the district court’s interpretation or application of the
Sentencing Guidelines de novo and review its factual findings for clear error.
United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). “There
is no clear error if the district court’s finding is plausible in light of the record as
a whole.” United States v. Juarez-Duarte, 513 F.3d 204, 208 (5th Cir. 2008).
      Although the four-level reduction is applicable “[i]f the defendant had no
participation in the underlying controlled substance offense other than allowing
use of the premises,” § 2D1.8(a)(2), the application note explains that the
reduction is not applicable if the defendant “otherwise assisted in the
commission of the underlying controlled substance offense,” § 2D1.8, comment.
(n.1). Based on the trial testimony and the facts recited in the presentence
report that Roberts helped count large quantities of drug money and that a
significant amount of cash was stored in purses in the trailer, the district court’s
finding that Roberts participated in the underlying drug offense is plausible in
light of the record and is not clearly erroneous. Because the record showed that
Roberts did more than merely allow her residence to be used as a drug house,
the district court did not clearly err in denying a reduction under § 2D1.8(a)(2).
The judgment of the district court is AFFIRMED.
      Appointed counsel’s motion to withdraw based on her acceptance of
employment with the District Attorney’s Office is GRANTED. See FIFTH CIRCUIT
PLAN UNDER THE CRIMINAL JUSTICE ACT FOR REPRESENTATION ON APPEAL, § 5(B);
see also 18 U.S.C. § 3006A(c). IT IS FURTHER ORDERED that substitute
counsel be appointed to represent Roberts in any further proceedings.



                                           2